      3:21-cv-00508-MGL        Date Filed 03/05/21     Entry Number 56       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 PLANNED PARENTHOOD SOUTH
 ATLANTIC et al.,

                              Plaintiffs,
                                                        Civil Action No.: 3:21-00508-MGL
        v.

 ALAN WILSON, in his official capacity as
 Attorney General of South Carolina et al.,

                              Defendants.

             ORDER EXTENDING TEMPORARY RESTRAINING ORDER

       This Court, on February 19, 2021, issued a temporary restraining order (TRO) against all

Defendants in this matter. The TRO is scheduled to expire today, March 5, 2021, at 11:59 PM.

Pursuant to Fed. R. Civ. P. 65, however, for the reasons set forth during the February 19, 2021,

hearing, as well as the Court’s February 19, 2021, Order, and for good cause, the Court extends

the TRO for another fourteen days. Therefore, the TRO shall expire on March 19, 2021, at 11:59

PM.

       Defendants and their employees, agents, successors, and all others acting in concert or

participating with them, remain TEMPORARILY RESTRAINED from enforcing the SC Fetal

Heartbeat Protection from Abortion Act statewide.

       IT IS SO ORDERED.

       Signed this 5th day of March 2021, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE
